                 Case: 3:19-cv-00683-wmc Document #: 20 Filed: 11/14/19 Page 1 of 10



                                    UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF WISCONSIN


        EDGEWOOD HIGH SCHOOL
        OF THE SACRED HEART, INC.,

                               Plaintiff,

                 v.                                                 Case No. 3:19-cv-683-wmc

        CITY OF MADISON, WISCONSIN,
        Zoning Administrator MATTHEW
        TUCKER, in his official capacity, and
        Director of Madison’s Building Inspection                   JURY TRIAL DEMANDED
        Division GEORGE HANK, in his
        official capacity,

                               Defendant.


                      JOINT RULE 26(f) REPORT AND CASE MANAGEMENT PLAN


                 Pursuant to Fed. R. Civ. P. 26(f) and the Court’s Standing Order Governing Preliminary

        Pretrial Conferences, Plaintiff Edgewood High School of the Sacred Heart, Inc., (“Plaintiff” or

        “Edgewood”) and Defendants City of Madison, Zoning Administrator Matthew Tucker, and

        Building Inspection Division Director George Hank (“Defendants”) submit the following Joint

        Preliminary Pretrial Conference Report. The initial telephone pretrial conference is scheduled for

        November 19, 2019 at 1:00 PM before Magistrate Judge Stephen L. Crocker.
        1.       Rule 26(f)(1) Conference of the Parties
                 Counsel for the parties conferred as required by Rule 26(f)(1) on November 5, 2019. Noel

        W. Sterett of Dalton & Tomich, PLC, and Matthew D. Lee of Foley & Lardner, LLP, represented

        Edgewood. Barry J. Blonien of Boardman & Clark LLP, represented Defendants.




        2.       Nature of the Case
                                                        1
4819-4245-1372
                 Case: 3:19-cv-00683-wmc Document #: 20 Filed: 11/14/19 Page 2 of 10



                 Edgewood’s Position: This is a religious land use suit which challenges the manner in

        which the City has implemented and imposed land use regulations to restrict Edgewood’s use of

        its property and deny Edgewood the electrical permit it needs to install outdoor lighting and use

        its property in furtherance of its religious mission. Edgewood asserts federal claims under the

        Religious Land Use and Institutionalized Persons Act (RLUIPA), 42 U.S.C. §§ 2000cc et seq., the

        United States Constitution, and state law claims over which the Court may exercise supplemental

        jurisdiction:

                                               FEDERAL CLAIMS

                 Count I:      RLUIPA “Equal Terms” Provision, 42 U.S.C. § 2000(b)(1).

                 Count II:     RLUIPA “Substantial Burden” Provision, 42 U.S.C. 2000(a)(1).

                 Count IV:     First Amendment to the United States Constitution (made applicable
                               through the Fourteenth Amendment)

                 Count V:      Due Process – Void for Vagueness

                                                 STATE CLAIMS

                 Count III:    Wisconsin Statute § 62.23(7)(e)10, State Law Certiorari Review

                 Count VI:     Wisconsin Constitution (Art I, §18), Impermissible Burden on Religious
                               Exercise

                 Count VII:    State property rights/Vested Right

                 Count VIII:   Madison General Ordinance § 10.085; Mandamus

        Edgewood’s claims seek declaratory and injunctive relief as well damages and attorneys’ fees

        under all relevant provisions of both federal and state law.

                 Defendants’ Position: Edgewood has brought this lawsuit challenging the manner in which

        the City has implemented and applied land use regulations with respect to Edgewood’s use of its

        property and, in particular, the athletic field located at the school. Defendants deny that they are



                                                         2
4819-4245-1372
                 Case: 3:19-cv-00683-wmc Document #: 20 Filed: 11/14/19 Page 3 of 10



        liable under any of the legal theories that Edgewood has asserted and dispute that Edgewood is

        entitled to any relief.
        3.      Names of Related Cases
                 There are no related cases.
        4.       Material Factual and Legal Issues
                 Edgewood’s Position:

                 The material factual and legal issues in this case include, but are not limited to:

                 (1) Whether Edgewood, as a Catholic high school, qualifies as a “religious institution”

        under RLUIPA, 42 U.S.C. § 2000cc et seq.? (Dkt. 18, Defendants’ denial in Answer at ¶ 11.)

                 (2) Whether the City is responsible for its ordinances as well as the acts, omissions, and

        interpretations of its zoning administrator, agents, boards, and councils? (Dkt. 18, Defendants’

        denial in Answer at ¶ 13.);

                 (3) Whether Edgewood is entitled to use its athletic field for uses related to the school’s

        religious mission, including without limitation to host games, as secondary uses and as a matter of

        law under Madison’s Zoning Code, M.G.O. §§ 28.097(3)? (Dkt. 18, Defendants’ denial in Answer

        at ¶¶ 61-62.);

                 (4) Whether Edgewood has a legal right under Wisconsin law to use its athletic field to

        host games, given its established and consistent use for that purpose for nearly a century? (Dkt.

        18, Defendants’ denial in Answer at ¶ 63.)

                 (5) Whether Edgewood’s ability to continue to use its field for activities related to its

        primary religious mission, including games, falls within RLUIPA’s definition of “religious

        exercise,” 42 U.S.C. § 2000cc-5(7)(A)? (Dkt. 18, Defendants’ denial in Answer at ¶ 63.)

                 (6) Whether Edgewood has, for nearly a hundred years, lawfully and openly used its track

        and field to host athletic contests and other activities in furtherance of its religious mission and

        values? (Dkt. 18, Defendants’ denial in Answer at ¶ 23.);

                                                           3
4819-4245-1372
                 Case: 3:19-cv-00683-wmc Document #: 20 Filed: 11/14/19 Page 4 of 10



                 (7) Whether athletics has been a primary way in which Edgewood accomplishes its

        Catholic mission to educate the whole student, teach personal responsibility, and instill and

        promote the Sinsinawa Dominican values? (Dkt. 18, Defendants’ denial in Answer at ¶ 30.);

                  (8) Whether Edgewood’s teams have continuously used its athletic field for events like

        football, soccer, track and field, baseball, and summer sports camps? (Dkt. 18, Defendants’ denial

        in Answer at ¶ 36.)

                 (9) Whether Master Plans govern the development of structures, not an institution’s

        existing or future uses of or activities on property? (Dkt. 18, Defendants’ denial in Answer at ¶

        73.)

                 (10) Whether Defendants have imposed or implemented land use regulations in a matter

        that treats Edgewood on less than equal terms with any one of the non-religious institutions located

        and operating within the City’s Campus-Institutional District? (Dkt. 18, Defendants’ denial in

        Answer at ¶¶ 162-173.)

                 (11) Whether Defendants have imposed or implemented land use regulations in a manner

        that imposed or imposes a substantial burden on Edgewood’s religious exercise? (Dkt. 18,

        Defendants’ denial in Answer at ¶¶ 183-195.)

                 (12) Whether the Defendants have made an “individualized assessment of Edgewood’s

        land uses within the meaning of 42 U.S.C. § 2000cc(a)(2)(C)? (Dkt. 18, Defendants’ denial in

        Answer at ¶ 179.)

                 (13) Whether the City’s imposition of its land use regulations on Edgewood’s use of its

        field affects “commerce among the several States” within the meaning of 42 U.S.C. §

        2000cc(a)(2)(B)? (Dkt. 18, Defendants’ denial in Answer at ¶ 180.)




                                                         4
4819-4245-1372
                 Case: 3:19-cv-00683-wmc Document #: 20 Filed: 11/14/19 Page 5 of 10



                 (14) Whether Defendants can show that the burdens imposed on Edgewood are necessary

        to further a compelling government interest and is the least restrictive means of furthering any

        such interest under 42 U.S.C. § 2000cc-2(b)? (Dkt. 18, Defendants’ denial in Answer at ¶ 186.)

                 (15) Whether Edgewood was wrongfully aggrieved by the Zoning Board of Appeals

        decision concerning its right to use its property? (Dkt. 18, Defendants’ denial in Answer at ¶ 201.)

                 (16) Whether the City’s prohibition of Edgewood’s use of its field for any activities other

        than team practices and physical education classes violates Edgewood’s and its students’ First

        Amendment freedoms? (Dkt. 18, Defendants’ denial in Answer at ¶¶ 204-213.)

                 (17) Whether Defendants’ citations issued to Edgewood for the use of its field for “athletic

        contests” are void for vagueness? (Dkt. 18, Defendants’ denial in Answer at ¶ 216.)

                 (18) Whether Defendants have unlawfully infringed Edgewood’s exercise of its sincerely

        held religious beliefs as protected by Article I, Section 18 of the Wisconsin State Constitution?

        (Dkt. 18, Defendants’ denial in Answer at ¶ 230.)

                 (19) Whether Edgewood acquired a vested right and is entitled to receive an electrical

        permit under state law and Madison’s general ordinances? (Dkt. 18, Defendants’ denial in Answer

        at ¶ 240.)

                 (20) Whether an order of mandamus should issue requiring Defendants to issue the

        approved electrical permit? (Dkt. 18, Defendants’ denial in Answer at ¶ 249.)

                 (21) The nature and extent of Edgewood’s damages, if any.

                 (22) Whether Defendants can establish any of their affirmative defenses.

                 Defendants’ Position: Defendants deny that they are liable under any of the legal theories

        that Edgewood has asserted and dispute that Edgewood is entitled to any relief. Defendants do not

        agree that all of the issues listed by Edgewood will need to be addressed at trial because they expect



                                                          5
4819-4245-1372
                 Case: 3:19-cv-00683-wmc Document #: 20 Filed: 11/14/19 Page 6 of 10



        that some of those disputes will be resolved through the discovery process and motion practice.

        To the extent a trial is held in this case, liability and damages under each of the various legal

        theories will likely need to be resolved, as well as the affirmative defenses Defendants have

        asserted in this matter.
        5.      Description of Amendments to Pleadings That Any Party Intends to Make
                 The Madison City Council is scheduled to vote on an ordinance to withdraw Edgewood’s

        Master Plan in January 2020. The outcome of that vote could impact some of the issues presented

        in this case. The parties agree that each should have until January 31, 2020, to file an amended or

        supplemented pleading as of right, and if either elects to do so, any right to respond should be in

        accordance with F.R.C.P. 15(a)(3).
        6.     New Parties to be Added
                 The parties do not expect that any new parties will be added. However, the parties reserve

        the right to seek leave to add individual parties should discovery warrant their addition, and to

        object to the addition of any new parties proposed.
        7.      Estimated Trial Length
                 Plaintiff estimates that a jury trial in this matter will require five to eight days. Defendants

        estimate that this case will require less than five business days.
        8.     Settlement
                 The parties have had, and remain open to, settlement discussions. Though the parties agree

        that mediation or alternative dispute resolution is likely premature at this time, the parties remain

        open to the possibility of mediation at some point in the litigation.
        9.     Other Matters
               Matters   Identified
                                 Affecting
                                    in Rulea 26(f).
                                             Just, Speedy, and Inexpensive Disposition of the Case;
                         A.      Potential Early Dispositive Motion. As noted above, the Madison City

                 Council is scheduled to vote on an ordinance to withdraw Edgewood’s Master Plan in

                 January 2020. If the City Council approves that ordinance, Defendants anticipate that they

                 will seek dismissal of some or all of the claims if Edgewood does not withdraw or amend



                                                            6
4819-4245-1372
                 Case: 3:19-cv-00683-wmc Document #: 20 Filed: 11/14/19 Page 7 of 10



                 them. In that event, because Defendants would need to rely upon matters outside the

                 pleadings (namely, the proceedings before the City Council), Defendants would seek leave

                 to file a short dispositive motion addressing the impact of that vote while preserving the

                 right to file a later dispositive motion nearer to the close of discovery. Edgewood reserves

                 its rights to contest such a motion on procedural and substantive grounds. Edgewood

                 further submits that the Court should impose a deadline on Defendants for filing such a

                 motion of February 21, 2020, which date is 21 days after Edgewood’s deadline for

                 amending its complaint.

                        B.      Protective Order. The parties expect to submit to the Court a stipulation for

                 the entry of a protective order because certain documents and information that may be

                 discoverable or referenced in filings with the Court may contain proprietary, private, or

                 otherwise confidential information.

                        C.      Initial Disclosures. The parties have agreed that they will exchange initial

                 disclosures pursuant to Rule 26(a)(1)(A) by December 10, 2019. With respect to the

                 requirement in Rule 26(a)(1)(a)(ii) to provide “a copy—or a description by category and

                 location—of all documents, electronically stored information, and tangible things that the

                 disclosing party has in its possession, custody, or control and may use to support its claims

                 or defenses, unless the use would be solely for impeachment,” the parties agree that each

                 may provide a description by category and location of such documents by December 10 in

                 lieu of producing copies of such documents identified in their Rule 26 initial disclosures.

                 This paragraph does not modify a party’s obligation to produce such documents in

                 discovery if requested.

                        D.      Discovery Plan.



                                                           7
4819-4245-1372
                 Case: 3:19-cv-00683-wmc Document #: 20 Filed: 11/14/19 Page 8 of 10



                               i.     Close of Discovery: The parties propose that the deadline for

                       completion of discovery should be October 1, 2020. All written discovery requests

                       shall be served in time to be completed on or before that date.

                               ii.    Subjects:

                                      The parties anticipate that discovery will be required on all issues

                               relevant to a determination of liability and damages under the claims that

                               Edgewood has asserted in this case, as well as Defendants’ affirmative

                               defenses.

                               iii.   Electronically Stored Information: The parties agree that discovery

                       in this case will likely involve some electronically stored information (“ESI”).

                       Counsel have agreed to meet and confer in an attempt to reach agreement on search

                       terms and protocols to be employed in locating responsive ESI and on procedures

                       for review and production of paper documents.

                               iv.    Changes to Discovery Limitations. At present, the parties do not

                       believe any changes to the discovery limitations are necessary. The parties will

                       attempt to resolve any discovery issues in good faith before bringing such issues to

                       the Court, but each reserves its rights to do so, including to seek modifications to

                       the discovery limitations, if necessary.

                       6.      Privilege Issues. The parties are not currently aware of any unique privilege

        issues that will likely surface in this case. In addition to the protections in Fed. R. Civ. P.

        26(b)(5)(B), the parties’ proposed stipulated protective order will address privilege issues and the

        claw-back of inadvertently-produced privileged documents or information.

                       D.      Other Deadlines. The parties jointly propose the following deadlines:



                                                         8
4819-4245-1372
                 Case: 3:19-cv-00683-wmc Document #: 20 Filed: 11/14/19 Page 9 of 10



                               i.      Disclosure of experts:

                                       (1)     Deadline for party with the burden of proof on any issue

                               requiring expert testimony: May 1, 2020

                                       (2)     Responding party’s deadline: July 1, 2020

                               ii.     Discovery cutoff: October 1, 2020

                               iii.    Deadline for filing dispositive motions: October 22, 2020. The

                        deadline for filing oppositions should be 30 days after the filing of the motion, and

                        the deadline for filing any reply should be 15 days after the filing of the opposition.

                               iv.     Settlement letters: January 19, 2021

                               v.      Rule 26(a)(3) disclosures and motions in limine: January 29, 2021

                                       (1)     Objections: February 18, 2021

                               vi.     Final Pretrial Conference: March 1, 2021

                               vii.    Trial: March 22, 2021

                 Dated this 14th day of November, 2019.

        Edgewood High School of                                 The City of Madison, the City of Madison
        the Sacred Heart, Inc.                                  Zoning Board of Appeals, Matt Tucker
                                                                (official capacity) and George Hank
                                                                (official capacity)

        By: /s/ Noel W. Sterett                                 By: /s/ Barry J. Blonien
        As Counsel for Plaintiff                                As Counsel for Defendants
        Noel W. Sterett (Pro Hac Vice)                          Barry J. Blonien (State Bar No. 1078848)
        Larry Opalewski (Pro Hac Vice)                          Sarah A. Zylstra (State Bar. No. 1033159)
        DALTON & TOMICH, PLC                                    Amanda J. Kaiser (State Bar No. 1006584)
        504 N. State Street                                     BOARDMAN & CLARK LLP
        Belvidere, IL 61008                                     1 South Pinckney Street, Suite 410
        (815) 986-8050 (telephone)                              P. O. Box 927
        (313) 859-8888 (facsimile)                              Madison, WI 53701-0927
        nsterett@daltontomich.com                               Telephone: (608) 257-9521
        lopalewski@daltontomich.com                             Facsimile: (608) 283-1709
                                                                bblonien@boardmanclark.com
                                                                szylstra@boardmanclark.com


                                                          9
4819-4245-1372
                 Case: 3:19-cv-00683-wmc Document #: 20 Filed: 11/14/19 Page 10 of 10



                                                             akaiser@boardmanclark.com


        Matthew D. Lee (State Bar No. 1061375)
        FOLEY & LARDNER LLP
        150 E. Gilman Street
        P.O. Box 1497
        Madison, WI 53701-1497
        (608) 257-5035 (telephone)
        (608) 258-4258 (facsimile)
        mdlee@foley.com


                                         CERTIFICATE OF SERVICE

                  The undersigned hereby certifies that on November 14, 2019, a copy of the foregoing was

        served electronically, via CM/ECF, on all counsel of record.


                                                             /s/ Noel W. Sterett___

                                                             Noel W. Sterett




                                                        10
4819-4245-1372
